Bcox, J.
We have examined with care the quite lengthy record in this case, and we think that the court below was fully justified upon the evidence in granting a new trial. And we do not feel disposed tp depart from the rule laid down in Hicks v. Stone, 13 Minn. 434, (Gil. 398,) that great weight will be given by this court to the opinion of the judge who presided on the trial in the court below. Manifestly there was no abuse of discretion of the trial judge, and his order granting a new trial is affirmed.